DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-16 in the reply filed on 9/17/2020 is acknowledged.
Claims 1-6 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/2020.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitations in claim 16 lack proper antecedent basis in the specification.  There is no description in the specification that the surface of the lower portion of said surface of said upper portion has the same general shape with said upper portion capable of being positioned such that the similarly shaped surfaces on said upper portion are not positioned above similarly shaped surfaces on said lower portion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, it is unclear how the single rotatable shaft can have two different engagement positions where the first engagement position is rotatable by the shaft however the second engagement position is not rotatable by the shaft.  It is unclear how only one section of the rotatable shaft is able to rotate while the second part of the rotatable shaft is not able to rotate.  It is unclear how the top part of the rotatable shaft does not rotate.  As such the claims are indefinite for failing to distinctly claim the invention.  Claims 8-16 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 7.
Claim 7 recites the limitation, “a blade assembly” in line 5 of the claim.  It is unclear whether “a blade assembly” of line 5 is the same or different as “a blade assembly” as recited in line 1 of the claim.  If the blade assembly of line 5 is the same as the blade assembly of line 1, it is unclear how the blade assembly could comprise the blade assembly plus the base and the shaft when a blade assembly is just a blade assembly with a disk hub.  As such the claims are indefinite for failing to distinctly claim the invention.  Claims 8-16 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 7.
Regarding claim 13, it is unclear how the disk hub engages an upper portion of the rotatable shaft, yet is not meant to be rotated by the rotatable shaft in that second engagement position.  It is unclear how the upper portion of the rotatable shaft engages the blade assembly yet does not rotate or rotatably engage the blade assembly.  As such the claims are indefinite for failing to distinctly claim the invention.  Claims 14-16 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kennedy et al. (U.S. Patent No. 6,505,545).
Regarding claim 7, Kennedy et al. discloses a blade assembly for a food processor (abstract; figure 1, reference #10), comprising: 
a food processor base (figure 1, reference #12);
a rotatable shaft that is powered by said base (figure 1, reference #20), said rotatable shaft having at least two different blade assembly engagement positions (compare figure 5A to figure 5B; column 4, lines 44-61 first position and second position); and
a blade assembly (figures 1-7, reference #18) with a disk hub configured to be received on said rotatable shaft (figures 1-7, reference #42), wherein said blade assembly can be moved into a first blade assembly engagement position wherein the blade assembly can be rotated by said rotatable shaft (figure 5B, reference #18 with arrow indicating rotation) and wherein said blade assembly can be moved into a second blade assembly engagement position wherein the blade assembly is not rotated by said rotatable shaft (figure 5A, reference #18; column 4, line 50-51).
Regarding claim 8, Kennedy et al. discloses an adapter capable to be received over said rotatable shaft to engage said disk hub portion of said blade assembly (figures 1 and 7, reference #36; column 3, lines 41-51).
Regarding claim 9, Kennedy et al. discloses wherein said disk hub has an internal opening (figure 6, inside of reference #42) with four quadrants, with two pairs of oppositely disposed surfaces (see figure 6, two reference #56 pins are two quadrants and rounded socket between each pin is considered second pair of oppositely disposed surface; see column 5, lines 15-35; see also the PGPub 2002/0001650 of the published patent application, figure 6 which shows the pins more clearly).
Regarding claim 10, Kennedy et al. discloses wherein one pair of said oppositely disposed surfaces includes curved edges (see figure 6, two reference #56 pins are two quadrants and rounded socket between each pin is considered second pair of oppositely disposed curved surface; see column 5, lines 15-35; see also the PGPub 2002/0001650 of the published patent application, figure 6 which shows the pins more clearly).
Regarding claim 11, Kennedy et al. discloses wherein the other pair of said oppositely disposed surfaces includes flat edges (see figure 6, two reference #56 pins are two flat quadrants; see column 5, lines 15-35; see also the PGPub 2002/0001650 of the published patent application, figure 6 which shows the pins more clearly).
Regarding claim 12, Kennedy et al. discloses wherein said internal opening on said disk hub engages a lower portion of said rotatable shaft when said blade assembly is in said first blade assembly engagement position (figure 5B).
Regarding claim 13, Kennedy et al. discloses wherein said internal opening on said disk hub engages an upper portion of said rotatable shaft when said blade assembly is in said second blade assembly engagement position (figure 5A).
Regarding claim 14, Kennedy et al. discloses wherein said lower portion of said rotatable shaft and said upper portion include surfaces that correspond to the pair of said oppositely disposed surfaces (figure 6, reference #20 and 52; column 5, lines 15-35).
Regarding claim 15, Kennedy et al. discloses wherein said surface of said lower portion of said rotatable shaft is the surface of an adaptor on said rotatable shaft (figure 7, reference #36).
Regarding claim 16, Kennedy et al. wherein said surface of said lower portion and said surface of said upper portion have the same general shape with said upper portion capable of being positioned such that the similarly shaped surfaces on said upper portion are not positioned above similarly shaped surfaces on said lower portion (figure 6, reference #52 is a helical groove such that the top groove is not aligned with the lower portion of the shaft with the groove).
Claim(s) 7-9 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (U.S. Patent No. 8,733,239).
Regarding claim 7, Allen discloses a blade assembly for a food processor (abstract; figure 1, reference #10), comprising: 
a food processor base (figure 1, reference #12);
a rotatable shaft that is powered by said base (figure 4, reference #14 and 15), said rotatable shaft having at least two different blade assembly engagement positions (compare figure 1 and column 4, lines 50-62 to figures 2-4 and column 5, lines 21-29 (inverted position)); and
a blade assembly (figures 1-4, reference #50) with a disk hub configured to be received on said rotatable shaft (figures 1-4, reference #51), wherein said blade assembly can be moved into a first blade assembly engagement position wherein the blade assembly can be rotated by said rotatable shaft (figure 1, reference #14 and 50; column 4, lines 50-62) and wherein said blade assembly can be moved into a second blade assembly engagement position wherein the blade assembly is not rotated by said rotatable shaft (figures 2-4, reference #14 and 50; columns 5-6, line 67-6 (storage position)).
Regarding claim 8, Allen discloses an adapter capable to be received over said rotatable shaft to engage said disk hub portion of said blade assembly (figures 1-4, reference #15).
Regarding claim 9, Allen discloses wherein said disk hub has an internal opening (figures 1-4, reference #51) with four quadrants, with two pairs of oppositely disposed surfaces (see figure 2, square internal opening of reference #51 (not labeled in figure 2 but shown as center opening of reference #50)).
Regarding claim 12, Allen discloses wherein said internal opening on said disk hub engages a lower portion of said rotatable shaft when said blade assembly is in said first blade assembly engagement position (figure 1, reference #50 engages reference #14 which is lower portion of rotatable shaft which consists of reference #14 at lower end and reference #15 at upper end; column 4, lines 50-62).
Regarding claim 13, Allen discloses wherein said internal opening on said disk hub engages an upper portion of said rotatable shaft when said blade assembly is in said second blade assembly engagement position (figures 2-4, reference #50 engages reference #15 which is upper portion of rotatable shaft which consists of reference #14 at lower end and reference #15 at upper end; columns 5-6, lines 67-6).
Regarding claim 14, Allen discloses wherein said lower portion of said rotatable shaft and said upper portion include surfaces that correspond to the pair of said oppositely disposed surfaces (see figures 1-4, reference #14, 15 and 51; column 4, lines 55-59; column 6, lines 2-6).
Regarding claim 15, Allen discloses wherein said surface of said lower portion of said rotatable shaft is the surface of an adaptor on said rotatable shaft (figure 1, reference #15 and 51; column 4, lines 55-59).
Regarding claim 16, Allen wherein said surface of said lower portion and said surface of said upper portion have the same general shape with said upper portion capable of being positioned such .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Rakocy et al. (U.S. Patent No. 4,283,979).
Regarding claims 10 and 11, to the extent the reference does not disclose the specific shape of the opening, it is well known in the art that hub openings can have a variety of shapes of configurations, including square, rounded and flat, etc. (as evidenced by Rakocy et al. figure 2, reference #22 and 24 curved and flat edged pairs) and Allen reference #51 (square)).  The change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It would have been obvious to one having ordinary skill .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ELIZABETH INSLER/Primary Examiner, Art Unit 1774